Name: Commission Regulation (EC) NoÃ 1081/2008 of 4Ã November 2008 repealing Regulation (EEC) NoÃ 2968/79 laying down detailed rules for the provision of administrative assistance in connection with the export of soft ripened cowÃ¢ s milk cheeses eligible for special treatment on import into a non-member country and Regulation (EEC) NoÃ 1552/80 laying down detailed rules for the provision of administrative assistance in connection with the export of certain cheeses eligible for special treatment on import into Australia
 Type: Regulation
 Subject Matter: international trade;  organisation of the legal system;  cooperation policy;  Asia and Oceania;  America;  processed agricultural produce;  tariff policy
 Date Published: nan

 5.11.2008 EN Official Journal of the European Union L 296/4 COMMISSION REGULATION (EC) No 1081/2008 of 4 November 2008 repealing Regulation (EEC) No 2968/79 laying down detailed rules for the provision of administrative assistance in connection with the export of soft ripened cows milk cheeses eligible for special treatment on import into a non-member country and Regulation (EEC) No 1552/80 laying down detailed rules for the provision of administrative assistance in connection with the export of certain cheeses eligible for special treatment on import into Australia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 172(2) in conjunction with Article 4 thereof, Whereas: (1) Article 172(1) of Regulation (EC) No 1234/2007, which has repealed Council Regulation (EEC) No 2931/79 (2) as from 1 January 2008, provides that when agricultural products are exported which may, in accordance with agreements concluded by the Community, benefit from a special treatment on importation into a third country if certain conditions are respected, the competent authorities of the Member States have to, on request and after appropriate checks, issue a document certifying that the conditions have been met. In accordance with that Regulation, Commission Regulations (EEC) No 2968/79 (3) and (EEC) No 1552/80 (4) require exporters to present a certificate attesting that the cheese complies with the definition provided for in those Regulations, in order to benefit from free and unlimited access respectively in the USA and in Australia. (2) The USA competent import authorities have confirmed that they verify the classification of those cheeses on import by visual examination and laboratory analysis of samples and that the certificate referred to in Article 1 of Regulation (EEC) No 2968/79 is no longer required. (3) In the same context the Australian competent authorities have confirmed that, in order to allow free of any quantitative restrictions the import of certain types of Community cheeses referred to in Article 1 of Regulation (EEC) No 1552/80, they will no longer require the certificate of identity and origin. (4) Regulations (EEC) No 2968/79 and (EEC) No 1552/80 should therefore be repealed. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2968/79 and (EEC) No 1552/80 are repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 334, 28.12.1979, p. 8. (3) OJ L 336, 29.12.1979, p. 25. (4) OJ L 153, 21.6.1980, p. 23.